Citation Nr: 9934153	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-08 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits for postoperative left 
rotator cuff tear pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) as a result of Department of Veterans Affairs 
(VA) examination on August 26, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1956.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a VA Regional Office (RO) rating 
decision dated in December 1997.

While the record contains a statement of the case regarding 
the issue of entitlement to compensation benefits for 
postoperative right rotator cuff injury pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) secondary to 
postoperative left rotator cuff tear, the Board recognizes 
that the veteran never perfected his appeal by filing a 
substantive appeal.  38 C.F.R §§ 19.30, 19.32 (1999).  
Accordingly, the sole issue on appeal is as stated on the 
previous page.  

While this case was at the Board, the veteran submitted 
additional evidence without waiver of initial review by the 
RO.  The added evidence consists of duplicative statements 
from his wife and son as well as a duplicative excerpt from a 
medical guide.  Also submitted was a lay statement from a 
Mrs. G. J. M., who recounted events of VA medical treatment 
of her husband which they found unsatisfactory and obtained 
alternative satisfactory medical treatment outside the VA.  
There was no mention of having any knowledge of pertinent 
alleged facts in the veteran's claim other than the same VA 
physician was apparently involved in the unrelated event 
reported by Mrs. G. J M.  As such, since the added evidence 
is either duplicative in nature or otherwise has no bearing 
on the veteran's present claim the Board finds that remanding 
this case to the RO for initial review of such added 
documents would serve no useful purpose.  38 C.F.R. § 19.37 
(1999).




FINDINGS OF FACT

1.  The record lacks competent medical evidence of a nexus 
between the veteran's postoperative left shoulder rotator 
cuff tear and VA examination conducted on August 26, 1996.  

2.  The claim of entitlement to compensation benefits under 
the provisions of 
38 U.S.C.A. § 1151 for postoperative left rotator cuff tear 
as a result of VA examination rendered in August 26, 1996 is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits under the 
provisions of 
38 U.S.C.A. § 1151 for postoperative left rotator cuff tear 
as a result of VA examination on August 26, 1996 is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A historical review of pertinent VA clinical records show 
that on August 9, 1996, the veteran was seen complaining of 
back and right hip symptoms.  On August 26, 1996, the veteran 
was seen by Y.W.K., M.D., at the rehabilitation clinic for 
recurrent lumbosacral radicular pain to the right thigh and 
knee.  It was noted that the veteran was unable to perform 
any back exercises.  He was referred to physical therapy for 
ultrasound and hot packs in the low back area.  

A report of whole body imaging scan on August 30, 1996 
revealed multiple joint degenerative/arthritic changes 
including the acromioclavicular joints.  

On September 9, 1996, the veteran was seen at the orthopedic 
clinic for specific complaints of back, right knee and groin 
pain for the past two to three weeks. It was noted that he 
currently took non-steriodal anti-inflammatory agent (NSAID) 
with excellent results.  The examiner's impression was low 
back pain of unknown etiology.  Also noted was a bone scan 
report in September 1995 reflecting increased uptakes in the 
low back and left shoulder.  (The September 1995 bone scan 
report is of record and was silent for any left shoulder 
findings).  

On September 9, 1996, the veteran stopped by the physical 
therapy clinic and noted that he had just seen the 
orthopedist whom said he did not need any therapy so he 
canceled the appointment.  

VA clinical records dated October 10, 1996 show the veteran 
complained of "pinched nerve" symptoms in the left arm for 
two months secondary to pushups. 
It was noted that his left shoulder complaints were 
considered a new problem at that time.  

A private orthopedic and sports physical therapy report dated 
in late October 1996, notes that the veteran reported for 
treatment earlier that month complaining low back problems 
and left shoulder pain.  He stated that he sustained an 
injury to the left arm when he was trying to perform an 
exercise which he explained was a push-up type exercise under 
the direction of the VA physician.  He reported having 
immediate left shoulder and upper arm pain following that 
injury.  He reported to the examination with significant 
tenderness in the subacromial space of the left shoulder.

In a statement dated November 4, 1996, W.K, MD., a VA 
Physiatrist, noted the following, in essence: (the term the 
veteran is substituted for the veteran's name or the term 
patient)

The veteran claims that since 8-26-96 
when I examined him, he developed left 
shoulder pain by push-up.

On 8-26 at 9:30 a.m. I evaluated him by 
referral for low back pain.  The veteran 
was asked to assume the push-up posture 
with knees down and elbows straight in 
order to make his lumbar spine straight 
to hyperextension , which is the basic 
back posture for back exercise.  Due to 
back pain by this posture he was not able 
to maintain that posture and perform the 
pushup with knees down. Also he did not 
complain of any pain on left shoulder or 
any other joint other than low back pain 
during this evaluation.  My impression 
was (1.) 2weeks old L-S strain.  (2.) R/O 
L-S radiculopathy.  My plan was (1.)  
Physical therapy with ultrasound and hot 
back for two weeks, followed by home back 
exercise if back pain improved.  (2.) EMG 
study for radiculopathy, and since this 
is only two weeks old severe pain I 
planned to have EMG study four weeks 
after onset.

On 8-26-96 at 12:45 p.m. he was examined 
by orthopedic surgeon, the very same day 
I saw him.  There is no mention about 
left shoulder pain on orthopedic notes.

On 9-9-96 he was again seen by orthopedic 
surgeon for follow-up.  Assessment was 
LBP of unknown etiology and ibuprofen 800 
mg po tid was prescribed.  Again there is 
no mention about left shoulder pain.

On 9-9-96 the patient canceled EMG 
appointment, also canceled Physical  
Therapy appointment stating that he did 
not need therapy.  Again there is no 
mention about the shoulder pain.

On 10-10-96 he was seen at SE primary 
clinic.  Record stated as follow.  New 
problem-(1.) left arm discomfort since 
visit to Dr. Kabady.  (2.) Nerve pinching 
in back.  Assessment--LBP and HTN.  Plan-
-Rehab Medicine consult for LBP 
evaluation and left arm pain per Wood, 
PA.

Today, 11-4-96 I evaluated him.  He 
stated that his low back pain had gone 
since Physical therapy provided by the 
private sector in October 96.  However, 
his left shoulder pain which developed on 
8-26-96 by my exam had become 
continuously painful.  He stated that he 
had to go to see private physical 
therapist because VA was not able to do 
it in time while he was in pain.  On exam 
of his left shoulder Range of Motion of 
left shoulder was markedly limited with 
severe pain, suspecting possible rotator 
cuff injury or tear.  I am not sure when 
actually he developed this left shoulder 
pain.  I am not sure whether he developed 
it while I examined him on 8-26-96 by 
push-up as he claimed, since I did not 
notice it.  My speculation is that he may 
developed left shoulder pain sometime in 
October 1996.  Apparently he did not 
mention about it on 9-9-96 when he 
canceled the physical therapy I 
prescribed and also I learned from him 
that he started receiving physical 
therapy on October 16 1996 by the private 
sector without VA physician's 
prescription for left shoulder pain 
without definitive diagnosis.  Therefore 
there are time gaps between 8-26-96 and 
10-16-96.  I immediately order left 
shoulder x-ray and also MRI scan to rule 
out left shoulder rotator cuff injury.  I 
don't think this is an emergency case 
regarding this unusual claim of left 
shoulder pain, however the accurate 
diagnosis should be made for left 
shoulder pain, at least to rule out 
rotator cuff injury.

I will review MRI scan of left shoulder 
and if necessary I will refer him to 
orthopedic surgery.  This is very unusual 
claim and I am not sure what he really 
looks for.  Anyhow, I will do my best to 
help this veteran as a consultant 
physician. 

A VA telephone liaison report dated November 6, 1996 showed 
that the veteran called to inform the medical staff he was 
having a magnetic resonance imaging (MRI) scan done that day.  
It was noted that the veteran may have a rotator cuff tear.  

A VA rehabilitation clinical record dated November 8, 1996 
shows that Y.W.K., M.D., noted the veteran was seen by 
orthopedics on August 26, 1996 and September 9, 1996 for low 
back pain.  The veteran now claimed left shoulder pain 
developed from a push-up position ordered by Dr. K., on 
August 26, 1996.  Dr. K., noted learning of private physical 
therapy for the veteran's left shoulder pain without 
prescription in mid October 1996.  He also noted ordering an 
MRI when he saw the veteran on November 4, 1996 and that the 
MRI taken on November 6, reflected evidence of a tear.  

Subsequently dated VA clinical records refer to continued 
left shoulder complaints associated with a left rotator cuff 
tear. 

In November 1996, the veteran filed a claim for left shoulder 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.  

A VA hospital summary for May 23, 1997 noted the veteran was 
hospitalized with a history of left shoulder pain for the 
past six months.  An MRI demonstrated a supraspinatus tear of 
the left shoulder.  He was scheduled for arthroscopy, 
acromioplasty and possible closed manipulation under general 
anesthesia as well as possible closed versus open rotator 
cuff repair.  At hospital discharge diagnosis was status post 
left acromioplasty open rotator cuff inspection and left 
shoulder arthroplasty and closed manipulation under 
anesthesia. 

In October 1997, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file (T.).  He noted that on the day of the VA 
examination in issue, he was already in pain from a pinched 
nerve in his right leg and essentially immobile when brought 
to the physician's office in a wheelchair.  
T-1.  The wheelchair was taken away.  He had to walk back to 
the physician's examining room.  T-1.  He noted that the 
physician wanted him to get on the examining table and do two 
exercises of pushingup; however, he told the physician that 
he was in so much pain that he was unable to do it.  T-1.  He 
noted that the first pushup was "hell not so much pain."  
He reported again protesting after being told to do one more 
exercise.  T-2.  He noted then getting off the examining 
table and not remembering what took place because of having 
so much leg pain.  T-2.  He noted having an appointment at 
orthopedics two hours later.  He noted that within an hour 
and a half of his first appointment his left shoulder 
developed spasms.  T-2.  Upon questioning, the veteran noted 
that when he was told to do the pushup by the physician, he 
was already in a great deal of pain that was confined to his 
right hip and knee.  (T-2).  He noted while doing the pushup 
there was so much pain that he felt nothing.  T-2.  He did 
not stop the movement at that time due to left shoulder pain 
because he was experiencing a general pain in his leg.  T-2.  
Later on he had left shoulder spasm.  (T-2).  (While the 
veteran noted the injury occurred on September 6, 1996 the 
record shows he later changed his recollection of the event 
to show August 26, 1996).  He indicated that he told an 
orthopedic physician of his left shoulder problem and was 
given pain medication.  T-4.   

Subsequent VA outpatient clinical records date through late 
1998.  They include postoperative left shoulder physical 
therapy records.

In a statement dated in April 1998, the veteran's wife noted 
that although she was not sure of the exact dates that she 
remembered the veteran coming home after being examined by a 
VA physician.  He started complaining of left shoulder pain.  
When she asked him why his shoulder was hurting, he replied 
that he was unsure.  She noted asking him what happened at 
the VA and he replied that the physician insisted that he do 
pushups on the examining table and that he had a terrible 
time attempting to do them as requested by the VA physician.  
She noted that later that evening his pain intensified.  He 
was unable to sleep in the bed so he slept sitting-up in the 
recliner.  She noted that for weeks she tried to get him to 
call VA but he was unsure what was wrong.  Finally, he 
called.

In a statement dated in April 1998, the veteran's son noted 
that in August 1996, his father developed left shoulder pain 
following a VA hospital appointment.  It was noted that later 
that night the left shoulder burning sensation and pain 
progressed.

A June 1998 orthopedic clinical record noted that the 
veteran's problem was of unrelenting left shoulder girdle 
neuralgia.  It was indicated that continued attempts had been 
made to track down the exact etiology of the trouble but the 
exact diagnosis had yet to be determined.  It was noted as 
history that the original injury occurred in August 1996 
during an attempted medical evaluation.  It was noted that it 
was hard to determine the etiology. 

The veteran submitted a copy of an excerpt from A Guide to 
Physical Examination, 3rd edition, Barbara Bates, M.D., 
pertaining to techniques of examining the back for 
abnormalities.  Such reported technique did not include a 
pushup position. 


Criteria

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service- 
connected," under the following circumstances:

Where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation awarded under any of the laws 
administered by the VA, or as the result of having submitted 
to an examination under any such law, and not the result of 
the veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. § 
3.358(c)(3), requiring VA fault or accident prior to recovery 
under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 
584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 F.3d. 1456 
(Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 (1994).  
In December 1994, the United States Supreme Court held that 
VA is not authorized by § 1151 to exclude from compensation 
the "contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision.  Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court. 38 C.F.R. § 3.358(c)(1) provided that "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."

Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997.  All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The threshold question in all cases is whether the claimant 
has presented a well grounded claim pursuant to 38 U.S.C.A. § 
5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).

Where the issue is factual in nature, e.g., whether an 
incident occurred during service or whether a clinical 
symptom is present, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  
Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); See 
also, Espiritu, 2 Vet. App. 492; and Tirpak, 2 Vet. App. at 
611.

In this case, the determinative issue is medical causation.  
The veteran is competent to make assertions as to concrete 
facts within his own observation and recollection, that is, 
objective manifestations of his symptomatology.  His 
assertions are not competent to prove that which would 
require specialized knowledge or training. Layno v. Brown, 6 
Vet. App. 465, 470(1994); Espiritu, 2 Vet. App. at 494-95. 
Specifically, the Court has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  Thus, "lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded..." Grottveit, 5 Vet. App. at 93.

In the current case, before the Board, the veteran has failed 
to submit any competent medical evidence showing that his 
left shoulder rotator cuff tear resulted from VA examination 
on August 26, 1996.  Rather, VA medical evidence shows that 
in November 1996, the veteran's medical records were reviewed 
by the VA examiner that conducted the examination August 
1996.  He essentially concluded that the veteran's claim was 
not supported by the clinical evidence since the proximately 
dated medical records on file at the time of the alleged left 
shoulder injury were silent for any pertinent findings.  His 
opinion by speculation was that the veteran's left shoulder 
tear most likely occurred in October 1996, when he first 
complained of left shoulder symptoms and such complaints were 
listed on a VA outpatient treatment record at that time as a 
new problem.  It was specifically pointed out that the 
veteran made no mention of having any problems with his left 
shoulder in August 1996 or at a subsequent VA orthopedic 
appointment in September 1996.  

Significantly, the Board notes that despite the veteran's 
recorded alleged history of left shoulder rotator cuff tear 
secondary to pushup exercise on VA examination in late August 
1996, the record shows that continued orthopedic reviews of 
the matter have failed to support such allegation.  Rather, 
as recently as June 1998, it was essentially noted that the 
etiology of his left shoulder tear remained undetermined 
based upon the present record.  In other words, any attempt 
to identify the etiologic event would be based on 
speculation.  

The contentions raised in the context of this appeal are not 
supported by the evidence of record, nor has any competent 
medical evidence in support thereof been offered.  As the 
veteran, his wife and son are laypersons, the contentions and 
testimony offered are not probative since they are not 
competent to provide an opinion on medical causation.  See 
King, 5 Vet. App. 19, 21; Espiritu, 2 Vet. App. 492 (1992); 
Tirpak, 2 Vet. App. 609.  The opinion of qualified medical 
personnel is required to establish medical causation.  
Grottveit, 5 Vet. App. 91.

The Board notes that the excerpt from A Guide to Physical 
examination as noted in the evidence offers only suggested 
techniques for examining the back for abnormalities and has 
no probative value when applied to the specifics of the 
veteran's claim.

In passing, the Board also notes that the degenerative 
changes seen in the left shoulder joint on bone scan in late 
August 1996 are not shown to be other than part of an 
unrelated multiple joint degenerative process.  Neither the 
veteran nor his representative contends otherwise.  Rather, 
the veteran's current claim has been limited to a left 
rotator cuff tear as first clinically identified in October 
1996.  

The Board would also point out that there is no objective 
medical evidence of record which demonstrates any causal 
relationship between the veteran's left shoulder rotator cuff 
tear and VA treatment, and/or examination within the 
pertinent laws and regulations cited above.  There is simply 
no competent medical evidence associating VA examination or 
treatment with any underlying pertinent left shoulder symptom 
or disorder.  Consequently, the claim is not well grounded 
and "VA was not required to carry the claim to full 
adjudication."  Tirpak, 2 Vet. App. at 611; Boeck v. Brown, 6 
Vet. App. 14 (1993).

In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.  
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.

The Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.

Therefore, the claim was not well grounded as a matter of 
law.  Id. at 495-496. 
The Court stated, in pertinent part:...even accepting his 
assertions as true, he has not submitted any evidence that 
could plausibly establish that those incidents caused his 
current left knee and spine disabilities.  Absent such 
evidence of a causal relationship, the veteran has not 
submitted evidence of a well grounded claim, as a matter of 
law, for § 1151 benefits for those disabilities.  Id. at 496.

As the Board finds that the veteran has not met the initial 
burden of submitting a well grounded claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for postoperative left shoulder rotator cuff tear, the 
appeal must be denied.  No duty to assist the appellant in 
this claim has arisen.

The RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the veteran has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for compensation 
pursuant to § 1151 for postoperative left shoulder rotator 
cuff tear allegedly caused by VA examination is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained that 
would well ground his claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1997), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).


ORDER


The veteran not having submitted a well-grounded claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for postoperative left rotator cuff tear 
as a result of VA examination on August 26, 1996, the appeal 
is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

